CRIST, Judge.
Movant appeals the denial, after an evi-dentiary hearing, of his Rule 27.26 motion. We affirm.
Following his jury conviction of two counts of robbery in the first degree, which was affirmed by this court, State v. Hemphill, 669 S.W.2d 633 (Mo.App.1984), movant filed this Rule 27.26 motion asserting he received ineffective assistance of counsel due to his lawyer’s failure to investigate his co-defendant as a potential witness. The Rule 27.26 judge chose to believe mov-ant’s trial attorney, who testified she did investigate the co-defendant and did not call him as a witness for reasons of trial strategy. The credibility of the witnesses was a matter to be considered by the court hearing the Rule 27.26 motion. Abrams v. State, 698 S.W.2d 15, 17 (Mo.App.1985).
The judgment of the trial court is based on findings of fact which are not clearly erroneous. Thomas v. State, 710 S.W.2d 30, 31 (Mo.App.1986). No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD, P.J., and REINHARD, J., concur.